Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments and Amendment
Applicant's arguments directed to the new amendments filed 6/9/2022 have been fully considered but they are not persuasive. 

The amendment and remarks with marked up figure appear to imply that the oxide is integral from the vias to the contact surface, thus is distinguishable over the prior art.   Applicant’s own originally filed figures 7 & 8 showing the manufacturing however show that the two regions are not formed integrally. (see below reproduced figures).  As such, the omission of a boundary line in the figure reproduced in the Contrary to the Applicant’s remarks on page 9, the Applicant’s own disclosure is not supportive of interpretation as implied.  The claim language does not exclude oxidation layers formed by layers or build up processes.

    PNG
    media_image1.png
    450
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    623
    media_image2.png
    Greyscale


As understood from the Applicant’s own disclosure, the oxide layer is actually formed of layers of oxide.  The resultant final structure of the Applicant’s is analogous to the structure of Or-Bach fig. 21.  Below is a 1 to 1 matching of the Applicant’s argued fig. 21 of Or-Back as compared to the Applicant’s own descriptions of forming the oxide element.  

    PNG
    media_image3.png
    656
    1062
    media_image3.png
    Greyscale

As can be viewed from the Applicant’s own progression of figures, the elements are actually structurally analogous, with the only difference being that the artist producing the Applicant’s figure did not draw a line separated the independently formed oxide layers as opposed to the artist producing the figure of Or-Back who drew a line separating the layers.


Additionally see MPEP §2144.04 V. B-C.
V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS


B.Making Integral
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.Making Separable
In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

	Additionally, in view of MPEP 2144.04, making the oxide integral or separable would not provide a non-obvious distinction. Merely having a interface boundary between two same/like oxides is not understood to provide any unknown result and/or benefit.

	Regarding the argument to Figure 31 of Or-Bach, it is understood that the interconnect protrudes as argued, however this feature of figure 31 is not applied for the rejection of the claim.  Fig. 31 is applied to teach elements which may be located in the lower levels of the device.  Or-Bach teaches the interconnect may stop at the top of the above argued oxide layer (fig. 10), pass through and be coplanar with the argued oxide layer (Fig. 21), or as in figure 31 pass through and protrude through the argued oxide layer (Fig. 31).   Or-Bach explicitly teaches each as functionally equivalent choices.  As such the argued feature of figure 31 does not preclude the applied figure 21 from teaching the claimed feature.

	For these reasons, the arguments are not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al.  (US 20170200716 A1).



    PNG
    media_image4.png
    474
    376
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    483
    645
    media_image5.png
    Greyscale

Regarding claim 1, Or-Back et al. disclose semiconductor device comprising: 
a first structure in which a first wiring layer 1038 (Or-Bach fig. 10)  is stacked on a first layer that includes a first semiconductor layer 1022 (Or-Bach fig. 10) so that a surface of the first wiring layer contacts a surface of the first semiconductor (Or-Bach Figs. 21 & 31G – demonstrates the option of connecting the wiring layer to the first semiconductor layer as needed/desired.); 
a second structure (Or-Bach fig. 10 & 31G – i.e. lower transistor and wiring layer)  in which a second wiring layer is stacked on a second semiconductor layer 1010/3193so that a surface of the second wiring layer contacts a surface of the second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach fig. 10 & 31G); and 


    PNG
    media_image6.png
    481
    616
    media_image6.png
    Greyscale

a through via (1026/2150/3160) (Fig. 10/21/31G) disposed in the first wiring layer and that penetrates through an the surface of the first wiring layer and the surface of the first layer to the interface joining surface to electrically connect the first structure and the second structure to each other (Or-Bach, Fig. 10/21/31G), 
wherein the through via penetrates through an embedded oxide film of the first layer, wherein at least part of the embedded oxide film (1020/2156/3105) (Fig. 10/21/31G) isolates a source and a drain of a transistor disposed in the first semiconductor layer from surrounding semiconductor material of the first semiconductor layer, and wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G), wherein the joining surface is planar, and wherein, in a cross sectional view of a region that covers the transistor and the through via in a plan view, the joining surface over an entirety of the region is formed by a combination of a surface of the embedded oxide film in contact with a surface of an insulating film of the second wiring layer and a surface of the a wire in the second wiring layer in contact with the embedded oxide film and the through via (Or-Bach, Fig. 21).

    PNG
    media_image3.png
    656
    1062
    media_image3.png
    Greyscale

	NOTE: While not depicted in the final device structure, the Applicant’s oxide layer is not integrally formed in one steps, thus will have a interface such as depicted in Or-Bach.


Regarding claim 2, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via induces  using the same conductive metal as conductive metal of a contact electrode which connects a wire arranged in the first wiring layer to the transistor (Or-Bach, Fig. 10/21/31G & entire document – wiring and vias are disclosed to be formed of the same conventional metals such as aluminum copper etc.).

Regarding claim 3, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via includes the same conductive metal as conductive metal of a wire arranged in the first wiring layer (Or-Bach, Fig. 10/21/31G – wiring and vias are disclosed to be formed of the same conventional metals such as aluminum copper etc.).



Regarding claim 5, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the embedded oxide film in which the through via is formed is deeper than a part of the embedded oxide film that isolates the source an d the drain of the transistor from the surrounding semiconductor material of the first semiconductor layer (Or-Bach, Fig. 10/21/31G).

Regarding claim 6, Or-Back et al. disclose a semiconductor device according to claim 1, wherein, the first semiconductor layer of the first structure includes, a semiconductor region of a first conductivity type and a semiconductor region of a second conductivity type different from the first type are formed differently, (Or-Bach, Fig. 10/21/31G– the substrates have regions doped n-type and regions doped p-type.  This is understood doping required to form a pn junction (diode or transistor).  The depicted transistors and diodes meet the scope of the broad claim language.)  


Regarding claim 10, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via includes a conductor in contact with the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 11, Or-Back et al. disclose a semiconductor device of claim 10, wherein the embedded oxide film is in contact with the source and the drain of the transistor (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 12, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises a contact electrode electrically connected to the through via at the joining surface (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 13, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises one or more gate electrodes of one or more transistors   (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 14, Or-Back et al. disclose a semiconductor device according to claim 1, wherein a gate electrode of the transistor is disposed in the first wiring layer  (Or-Bach, Fig. 10/21/31G).

Regarding claim 15, Or-Back et al. disclose a semiconductor device according to claim 1, wherein a width of a portion of the embedded oxide film between the through via and semiconductor material of the first semiconductor layer is within a range from about 10nm to about 100nm.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width  through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 16, Or-Back et al. disclose a semiconductor device according to claim 1, wherein a surface of the through via at the joining surface is coplanar with a surface of the embedded oxide film at the joining surface  (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 17, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the source and the drain of the transistor contact the first wiring layer(Or-Bach, Fig. 10/21/31G - see reproduced figures provided regarding claim 1).

Regarding claim 18, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the thickness of the first layer is equal to the thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see reproduced figures provided regarding claim 1).

Regarding claim 19, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the thickness if the embedded oxide film is greater than a thickness of the first semiconductor layer (Or-Bach, Fig. 10/21/31G – see reproduced figures provided regarding claim 1).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Back et al. in view of Or-Back et al.  (US 20190057959 A1) [here after Or-Back [2]] in view of Guidash (US 20100248412 A1).


Regarding claim 8, Or-Back in view of Or-Bach[2] in view of Guidash disclose a semiconductor device element comprising: 
a structure in which a first wiring layer is stacked on a first layer that includes a first semiconductor layer so that a surface of the first wiring layer contacts a surface of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1);
a structure in which a second wiring layer is stacked on a second semiconductor layer so that a surface of the second wiring layer contacts a surface of the   second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); and 
a through via disposed in the first wiring layer and that penetrates through an the surface of the first wiring layer and the surface of the first layer to the joining surface to electrically connect the sensor structure and the logic structure to each other, wherein the through via penetrates through an embedded oxide film of the first layer, wherein at least part of the embedded oxide film isolates a source and a drain of a transistor disposed in the first semiconductor layer from surrounding semiconductor material of the first semiconductor layer(Or-Bach, Fig. 10/21/31G - see regarding claim 1), and wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1) , wherein the joining surface is planar, and wherein, in a cross sectional view of a region that covers the transistor and the through via in a plan view, the joining surface over an entirety of the region is formed by a combination of a surface of the embedded oxide film in contact with a surface of an insulating film of the second wiring layer and a surface of the a wire in the second wiring layer in contact with the embedded oxide film and the through via (Or-Bach, Fig. 21).

    PNG
    media_image3.png
    656
    1062
    media_image3.png
    Greyscale

	NOTE: While not depicted in the final device structure, the Applicant’s oxide layer is not integrally formed in one steps, thus will have a interface such as depicted in Or-Bach.

Or-Back may be merely silent upon the 3D IC being a imaging device specifically having a sensor structure and a logic structure.  The written description of Or-Bach however does suggest the the processes described within would be “for 3D Semiconductor and Photovoltaic Applications” (Or-Bach ¶0101).  3D semiconductor and photovoltaic application would have the sensor and logic structures as claimed.  For support see Or-Back [2] which teaches a analogous 3D IC stacked arrangement of Or-Back however teaches the arrangement were the upper level is a sensor and the lower level is the logic structure.
For additional support see Guidash figure 2 which demonstrates the capability where specifically he first semiconductor layer may be designed to have sensor capability.

    PNG
    media_image7.png
    423
    516
    media_image7.png
    Greyscale

In view of Or-Back[2] and or Guidash, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Kao to include sensor functionality in the first structure and the logic functionality in the second structure, as this functionality was known at the time of the invention when producing stacked structures as claimed.  One of ordinary skill in the act would be capable of modifying the device of Kao to include a sensor layer over the first semiconductor layer or modify the semiconductor layer to be a sensor layer.  Both options were known and used at the time of the invention in stacked semiconductor devices as claimed.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.




Regarding claim 9, Or-Back in view of Or-Bach[2] in view of Guidash disclose a electronic device comprising an imaging element including: 
a structure in which a first wiring layer is stacked on a first layer that includes a first semiconductor layer so that a surface of the first wiring layer contacts a surface of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); 
a structure in which a second wiring layer is stacked on a second semiconductor layer so that a surface of the second wiring layer contacts a surface of the second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); and 
a through via disposed in the first wiring layer and that penetrates through the surface of the first wiring layer and the surface of the first layer to the joining surface to electrically connect the sensor structure and the logic structure to each other, wherein the through via penetrates through an embedded oxide film of the first layer, wherein at least part of the embedded oxide film isolates a source and a drain of a transistor disposed in the first  semiconductor layer from surrounding semiconductor material of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1), 
wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1) , wherein the joining surface is planar, and wherein, in a cross sectional view of a region that covers the transistor and the through via in a plan view, the joining surface over an entirety of the region is formed by a combination of a surface of the embedded oxide film in contact with a surface of an insulating film of the second wiring layer and a surface of the a wire in the second wiring layer in contact with the embedded oxide film and the through via (Or-Bach, Fig. 21).

    PNG
    media_image3.png
    656
    1062
    media_image3.png
    Greyscale

	NOTE: While not depicted in the final device structure, the Applicant’s oxide layer is not integrally formed in one step, thus will have a interface such as depicted in Or-Bach.


Or-Back may be merely silent upon the 3D IC being a imaging device specifically having a sensor structure and a logic structure.  The written description of Or-Bach however does suggest the processes described within would be “for 3D Semiconductor and Photovoltaic Applications” (Or-Bach ¶0101).  3D semiconductor and photovoltaic application would have the sensor and logic structures as claimed..  For support see Or-Back [2] which teaches a analogous 3D IC stacked arrangement of Or-Back however teaches the arrangement were the upper level is a sensor and the lower level is the logic structure.
For additional support see Guidash figure 2 which demonstrates the capability where specifically he first semiconductor layer may be designed to have sensor capability.

    PNG
    media_image7.png
    423
    516
    media_image7.png
    Greyscale

In view of Or-Back[2] and or Guidash, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Kao to include sensor functionality in the first structure and the logic functionality in the second structure, as this functionality was known at the time of the invention when producing stacked structures as claimed.  One of ordinary skill in the act would be capable of modifying the device of Kao to include a sensor layer over the first semiconductor layer or modify the semiconductor layer to be a sensor layer.  Both options were known and used at the time of the invention in stacked semiconductor devices as claimed.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/13/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822